Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with George Schultz on 6/8/2022.  

The application has been amended as follows: 
Abstract, last sentence has been amended as follows:  “The container body having a central wall supporting a novel manifold and inlet drain offset system is provided which automatically controls the sludge and inlet drain flow in a way that positionally balances sediment deposit 
The claims have been amended or canceled as in the following claim set:   

Claims
(Currently Amended) An even flow dewatering trailer apparatus comprising:
a frame, operatively supporting a set of road wheels;
a container body, pivotally attached to the frame;
the container body further supporting a central wall defining a port bay and a starboard bay
a set of port side filter sections, attached to the container body;
a set of starboard side filter sections, attached to the container body;
a set of center filter sections, attached to the central wall;
a port side drain cavity, in the container body, ductedly connected to the port bay through the set of port side filter sections;
a starboard side drain cavity, in the container body, ductedly connected to the starboard bay through the set of starboard side filter sections;
a central drain cavity, in the container body, ductedly connected to the port bay and the starboard bay through the set of center filter sections;
an inlet distribution manifold, rigidly attached to the central wall, directed equally into the port bay and the starboard bay;
a drain distribution system ductedly connected to the port side drain cavity, the starboard side drain cavity and the central drain cavity;
a forward inlet drain offset between the inlet distribution manifold and the drain distribution system;
an aft inlet drain offset between the inlet distribution manifold and the drain distribution system; 
wherein the forward inlet drain offset and the aft inlet drain offset positionally balance a sediment deposit layer surface within the port bay and the starboard bay;
wherein the inlet distribution manifold further comprises:
a set of forward nozzles;
a set of central nozzles; and,
a set of aft nozzles;
wherein the drain distribution system further comprises:
a set of forward drain ports, positioned forward of the set of forward nozzles, by the forward inlet drain offset;
a set of central drain ports, positioned coplanar with the set of central nozzles; and,
a set of aft drain ports, positioned aft of the set of aft nozzles, by the aft inlet drain offset.
(Cancelled) 
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein the drain distribution system further comprises:
a set of rear drain ports, positioned aft of the set of aft drain ports, ductedly connected to the central drain cavity.
(Original) The even flow dewatering trailer apparatus of claim 3 wherein:
each forward drain port of the set of forward drain ports, each aft drain port of the set of aft drain ports, and each central drain port of the set of central drain ports has a first diameter;
each rear drain port of the set of rear drain ports has a second diameter; and,
the first diameter and the second diameter exhibit a ratio of about 3 to about 1. 
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein:
each nozzle of the set of forward nozzles is ball valve actuated;
each nozzle of the set of central nozzles is ball valve actuated; and,
each nozzle of the set of aft nozzles is ball valve actuated.
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein:
each forward drain port of the set of forward drain ports is ball valve actuated;
each central drain port of the set of central drain ports is ball valve actuated; and,
each aft drain port of the set of aft drain ports is ball valve actuated.
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein:
the set of aft drain ports further comprises a port aft drain port and a starboard aft drain port;
wherein the port aft drain port is ductedly connected to a first forward biased aft drain pipe, attached to the container body and extending forward of the set of road wheels; and,
wherein the starboard aft drain port is ductedly connected to a second forward biased aft drain pipe, attached to the container body and extending forward of the set of road wheels.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein the forward inlet drain offset is defined by:
            
                x
                =
                
                    
                        L
                    
                    
                        5
                    
                
            
        
where:
x is the forward inlet drain offset ±5%; and,
L is a length of the container body.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein the aft inlet drain offset is defined by:
            
                x
                =
                
                    
                        L
                    
                    
                        5
                    
                
            
        
where:
x is the aft inlet drain offset ±5%; and,
L is a length of the container body.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein the forward inlet drain offset is between about 4 and about 9 feet.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein the aft inlet drain offset is between about 4 and about 9 feet.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein the forward inlet drain offset and the aft inlet drain offset are about equal.
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein:
each port side filter section of the set of port side filter sections is removable separately from the set of starboard side filter sections and the set of center filter sections;
each starboard side filter section of the set of starboard side filter sections is removable separately from the set of port side filter sections and the set of center filter sections; and,
each center filter section of the set of center filter sections is removable separately from the set of port side filter sections and the set of starboard side filter sections.
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein each port side filter section of the set of port side filter sections, each starboard side filter section of the set of starboard side filter sections and each center filter section of the set of center filter sections further comprises:
a semi-rigid perforated panel adjacent a flexible filter media.
(Original) The even flow dewatering trailer apparatus of claim 14 wherein the flexible filter media is removable.
(Original) The even flow dewatering trailer apparatus of claim 14 wherein the flexible filter media is supported by a compression frame.
(Original) The even flow dewatering trailer apparatus of claim 14 wherein the flexible filter media is about 30 to about 50 mesh.  
(Currently Amended) The even flow dewatering trailer apparatus of claim 1 wherein:
the inlet distribution manifold further comprises a valve actuated inlet pipe which is positioned adjacent the container body at an angle of about 45° to 70° relative to a vertical axis of the container body.
(Original) The even flow dewatering trailer apparatus of claim 1 wherein: 
the port bay further comprises a first low friction floor layer and wherein the starboard bay further comprises a second low friction floor layer.
(Cancelled)
(Cancelled) 
(Cancelled)
(Cancelled) 
(Cancelled) 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Caughman, Jr. (U.S. 7,179,377); Nowling (U.S. 2010/0243575 A1; and Ros (U.S. 10,994,227 B2)—fail to anticipate or render obvious, alone or in any proper combination, wherein the drain distribution system further comprises a set of forward drain ports, positioned forward of the set of forward nozzles, by the forward inlet drain offset; a set of central drain ports, positioned coplanar with the set of central nozzles and a set of aft drain ports, positioned aft of the set of aft nozzles, by the aft inlet drain offset—in combination with all the other limitations in claim 1.
The drawings filed 03/18/2021 have been approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778